PER CURIAM.
The state appeals a motion to suppress a short cut straw, which an officer observed in a vehicle and seized, after pulling appellee over for an expired vehicle tag. Although short eut straws are often used in drug activity, they are not, in and of themselves, sufficient to constitute probable cause for a search. Anderson v. State, 532 So.2d 4 (Fla. 2d DCA 1988). See also Caplan v. State, 531 So.2d 88 (Fla.1988) (mere observation of hand rolled cigarettes in an automobile does not constitute probable cause). If there had been a connection between the reason the vehicle was pulled over and the straw, there would have been probable cause. State v. Neumann, 567 So.2d 950 (Fla. 4th DCA 1990) (short straw in automobile constitutes probable cause where defendant was pulled over for appearing to be driving under the influence of alcohol or drugs).
Affirmed.
POLEN, KLEIN and PARIENTE, JJ., concur.